DETAILED ACTION
This communication is in response to the application filed on 09/20/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-20 are allowed.

Terminal Disclaimer
The Terminal Disclaimer was filed and as approved on 08/08/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Andrew Graham (Reg. No. 66818) on 08/08/2022.

The applicant has been amended as followed:
	(Currently Amended) A method performed for filtering messages broadcast from notice systems, the method comprising:
		storing a first data of a list in a non-transitory computer-readable storage medium, the first data including a first recording system identifier of a first recording system and a first notice system identifier of a first notice system associated with at least one of an individual, a team, or an agency;
		storing a second data of the list in the computer-readable storage medium, the second data including a second recording system identifier of a second recording system and the first notice system identifier of the first notice system associated with the at least one of the individual, the team, or the agency;
		receiving a message transmitted responsive to detecting a state of a second notice system, the message comprising a second notice system identifier; 
		in response to receiving the message, starting recording of first video data by the first recording system in accordance with the first data and the second notice system identifier received in the message; and
		in response to receiving the message, starting recording of second video data by the second recording system in accordance with the second data and the second notice system identifier received in the message, wherein:
		starting the recording of the first video data comprises determining the second notice system identifier equals the first notice system identifier of the first notice system associated with the at least one of the individual, the team, or the agency; and
		starting the recording of the second video data comprises determining the second notice system identifier equals the first notice system identifier of the first notice system associated with the at least one of the individual, the team, or the agency, wherein the second notice system comprises a holster for a firearm, an in-vehicle monitor, a baton, a pepper spray, handcuffs, or a conducted electrical weapon.
(Original) The method of claim 1, wherein the first notice system identifier is associated with the individual.
 (Original) The method of claim 1, wherein the first notice system identifier is associated with the team.
(Original) The method of claim 1, wherein the first notice system identifier is associated with the agency.
(Original) The method of claim 1, wherein:
		the first data further comprises a first notice system type of the first notice system;
		the second data further comprises the first notice system type of the first notice system;
		the message comprises a second notice system type of the second notice system;
		starting the recording of the first video data further comprises determining the second notice system type of the second notice system equals the first notice system type of the first notice system; and
		starting the recording of the second video data further comprises determining the second notice system type of the second notice system equals the first notice system type of the first notice system.
(Original) The method of claim 1, wherein the first recording system comprises a first wearable camera and the second recording system comprises one of a second wearable camera different from the first wearable camera and an in-car camera.
(Currently Amended) The method of claim 1, wherein the second notice system comprises [[a]] the holster for [[a]] the firearm, [[an]] the in-vehicle monitor, or [[a]] the conducted electrical weapon.
(Original) The method of claim 1, wherein:
		the first data further comprises a data mask identifying a state of the first notice system;
		the second data further comprises the data mask;
		the message comprises information identifying a state of the second notice system;
		starting the recording of the first video data further comprises determining the data mask equals the information identifying the state of the second notice system; and
		starting the recording of the second video data further comprises determining the data mask equals the information identifying the state of the second notice system.
(Original) The method of claim 8, wherein the state of the second notice system comprises lights of a vehicle being on and a driver’s door of the vehicle being open. 
(Original) The method of claim 1, further comprising:
	transmitting the first data to the first recording system; and
	transmitting the second data to the second recording system.
(Original) The method of claim 1, wherein the message is transmitted by the second notice system.
(Original) The method of claim 11, wherein the message is respectively received by each of the first recording system and the second recording system.    
(Currently Amended) A system for filtering messages, the system comprising:
			a computing device comprising:
		a processing circuit;
		a network interface; and
		a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, in response to execution by the processing circuit, cause the computing device to perform first operations comprising:
		receiving, via the network interface, first data pertaining to a first digital camera, the first data including a first recording system identifier of the first digital camera and a notice system identifier of a notice system associated with at least one of an individual, a team, or an agency; 
		receiving, via the network interface, second data pertaining to a second digital camera, the second data including a second recording system identifier of the second digital camera and the notice system identifier of the notice system associated with the at least one of the individual, the team, or the agency; and
		storing the first data and the second data in a list in the computer-readable storage medium; and
			the notice system configured to perform second operations comprising:
			detecting, via at least one sensor of the notice system, at least one physical 	property of an object or a portion of the object; and
			transmitting, via a wireless network interface of the notice system, a message 	responsive to a state of operation of the notice system determined in 	accordance with 	the at least one physical property, wherein the message comprises the notice system 	identifier; 
			the first digital camera configured to perform third operations comprising:
			determining the notice system identifier is included in the message and the first 	data; and
			responsive to determining the notice system identifier is included in the message 	and the first data, starting recording first video data; and
			the second digital camera configured to perform fourth operations comprising:
			determining the notice system identifier is included in the message and the second 	data; and
			responsive to determining the notice system identifier is included in the message 	and the second data, starting recording second video data, wherein the notice system 	comprises a holster for a firearm, an in-vehicle monitor, a baton, a pepper spray, 	handcuffs, or a conducted electrical weapon.
(Original) The system of claim 13, wherein the notice system identifier is associated with the individual.
(Original) The system of claim 13, wherein the notice system identifier is associated with the team.
(Original) The system of claim 13, wherein the notice system identifier is associated with the agency.
(Currently Amended) The system of claim 13, wherein:
		the first data further comprises a data mask identifying the state of operation of the notice system;
		the second data further comprises the data mask;
		the message comprises information identifying the state of operation of the notice system;
		starting the recording of the first video data further comprises determining the data mask in the first data equals the information identifying the state of operation of the notice system; and
		starting the recording of the second video data further comprises determining the data mask in the second data equals the information identifying the state of operation of the notice system.
(Original) The system of claim 17, wherein the notice system comprises the in-vehicle monitor, the object comprises, the vehicle, and at least one property comprises at least two physical properties of the vehicle selected from a group comprising lights of the vehicle being on, a siren of the vehicle being on, a driver’s door of the vehicle being open, and a back door of the vehicle being open. 
(Original) The system of claim 13, wherein the first operations further comprise:
		transmitting, via the network interface, the first data of the list to the first digital camera; and
		transmitting, via the network interface, the second data of the list to the second digital camera.
(Original) The system of claim 13, wherein:
		the third operations further comprise receiving, via a wireless network interface of the first digital camera, the  message; 
		determining the notice system identifier is included in the message and the first data comprises querying the first data with information from a payload of the message;
		the fourth operations further comprise receiving, via a wireless network interface of the second digital camera, the  message; and 
determining the notice system identifier is included in the message and the second data comprises querying the second data with the information from the payload of the message, wherein the information from the payload of the message comprises the notice system identifier.

Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
The following is an examiner’s statement of reasons for allowance:
	Storing a first data which including a first recording system identifier of a first recording system and a first notice system identifier of a first notice system.  Storing a second data which including a second recording system identifier of a second recording system and the first notice system identifier of the first notice system.  Receiving a message transmitted responsive to detecting a state of a second notice system, the message comprising a second notice system identifier.  In response to receiving the message:
Starting recording of first video data by the first recording system in accordance with the first data and the second notice system identifier received in the message, and starting recording of second video data by the second recording system in accordance with the second data and the second notice system identifier received in the message, wherein:
starting the recording of the first video data comprises determining the second notice system identifier equals the first notice system identifier of the first notice system, and starting the recording of the second video data comprises determining the second notice system identifier equals the first notice system identifier of the notice system.
		
The closest art of record Lee (US 20120009914 A1) teaches that a system comprising a camera; a communication module; and a controller configured to receive, through the communication module, an electronic device identifier from an electronic device displayed on a display unit through the camera, and configured to control the electronic device through the communication module based on electronic device information matching with the received electronic device identifier.  The controller receives the electronic device identifier from the electronic device and requests electronic device information matching with the recognized electronic device identifier from a server.  The server searches, from a database, electronic device information matching with the electronic device identifier, and transmits the searched electronic device information to the controller.
Another prior art Islam (US 20140223178 A1) teaches that a server system receives a first encrypted user identifier from a trust broker system associated with the server system, the first encrypted user identifier including information identifying a user of a client system verified by the trust broker system. The server system receives a connection request packet from a first client system. The server system then receives a second encrypted user identifier from the first client system. The server system determines whether the first encrypted user identifier matches the second encrypted user identifier. If the first encrypted user identifier matches the second encrypted user identifier, the server system establishes an encrypted connection with the first client system.  If determine that the user is not authorized, the server system terminates the connection with the user agent.
Another prior art Bohlander (US 20170086192 A1) teaches that a method of communicating between a responder and a dispatch unit includes a computing device of the responder determining that an event occurred where the event is associated with the responder, automatically sending an indication of the event to a computing device of the dispatch unit in response to determining that the event occurred, receiving a request for information from the computing device of the dispatch unit, obtaining the information requested by the computing device of the dispatch unit, and sending the information requested by the computing device of the dispatch unit to the computing device of the dispatch unit. The computing device of the dispatch unit is configured to send the request for information to the computing device of the responder in response to receiving the indication of the event.

The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claims 1, 15, and 19.  Dependent claims 2-14, 16-18, and 20 dependent from allowed claims and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456